

115 HR 2299 IH: Currency Optimization, Innovation, and National Savings Act of 2017
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2299IN THE HOUSE OF REPRESENTATIVESMay 2, 2017Ms. Tenney (for herself, Mr. Brady of Pennsylvania, and Mr. Jones) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo save taxpayers money by improving the manufacturing and distribution of coins and notes, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Currency Optimization, Innovation, and National Savings Act of 2017. 2.GAO study on the production of the penny (a)StudyThe Comptroller General of the United States shall carry out a study on the production cost of the one-cent coin and ways the production cost could be lowered while maintaining the utility of the one-cent coin.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall issue a report to the Committee on the Budget and the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on the Budget and the Committee on Financial Services of the House of Representatives containing all findings and determinations made in carrying out the study required under subsection (a).
			3.Saving taxpayers money by replacing $1 notes with $1 coins
 (a)In generalIt is the policy of the United States that $1 coins should replace $1 Federal reserve notes as the only $1 monetary unit issued and circulated by the Board of Governors of the Federal Reserve System.
 (b)Final date for placing $1 notes into circulationBeginning on the date that is 2 years after the date of enactment of this Act, the Board of Governors of the Federal Reserve System may not issue $1 Federal reserve notes.
 (c)Transition periodBefore the date described in subsection (b), the Board of Governors of the Federal Reserve System shall ensure adequate supplies of $1 coins to meet the demand of such coins on and after such date.
 (d)Removal and destruction of $1 Federal reserve notesThe Board of Governors of the Federal Reserve System shall ensure that all $1 Federal reserve notes removed from circulation in accordance with the date described in subsection (b) have been destroyed.
 (e)ExceptionNotwithstanding subsections (b) and (c), the Board of Governors of the Federal Reserve System shall produce such Federal reserve notes of $1 denomination as the Board of Governors determines from time to time are appropriate solely to meet the needs of numismatic collectors of that denomination. Such collectible versions of $1 Federal reserve notes shall be sold in accordance with other general provisions governing collectible versions of notes.
 (f)No effect on legal tenderNotwithstanding any other provision of this section, $1 Federal reserve notes are legal tender in the United States for all debts, public and private, public charges, taxes, and duties, regardless of the date of printing or issue.
			